Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed July 2, 2021 has been entered.
Claims 1, 2, and 4-11 remain pending in the application. Claims 3 is canceled.
Applicant’s amendments to the Specification and Claims have overcome each and every objection to the Drawings, Specification, and Claims, and 112(b) rejection previously set forth in the Non-Final Office Action mailed April 9, 2021.
Based on Applicant’s amendments and remarks, the previous prior art rejection has been modified to address the claim amendments.
Drawings
The drawings were received on 7/2/2021.  These drawings are acceptable.
Claim Objections
Claim 5 is objected to because of the following informalities:  Claim 5 Lns. 6-7 recite, "whereas the mesh retains tissue fragments are not decomposed...", which is grammatically incorrect. It appears the above limitation should be corrected to "whereas the mesh retains tissue fragments that are not decomposed..." to be grammatically correct.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, and 4-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, Ln. 7 recites, “the inner set filtering cup”. However, there is insufficient antecedent basis for this limitation in the claim, as there is no previous mention of an inner set filtering cup in the claim. For purposes of compact prosecution, the above limitation has been examined as, “an inner set filtering cup”.
Claim 1, Ln. 11 recites, “an inner set filtering cup for receiving the stirring and shearing component”. However, it is unclear if this inner set filtering cup is the same as or different from the inner set filtering cup previously recited in the claim. For purposes of compact prosecution, the above limitation has been examined as, “the inner set filtering cup being for receiving the stirring and shearing component”.
Claims 2 and 4-11 are rejected as depending on a rejected claim.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 2, 4, 7, 8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Shioyama et al. (EP Pub. No. 2551340; hereinafter Shioyama; already of record) in view of McAleer et al. (US Pat. No. 4,028,190; hereinafter McAleer; already of record), further in view of Vossman et al. (US Pub. No. 2010/0285521; hereinafter Vossman; already of record).

Regarding claim 1, Shioyama discloses a device for isolating cells from tissue ([0001]). The device comprises: 
	a stirring and shearing component including a rotatable cutting tool and being arranged on a rotor linkage rod driven by a motor, and configured for cutting and stirring a tissue during decomposition in presence of a digestive enzyme solution, wherein the rotatable cutting tool comprises a plurality of rotating blades, which are vertically spaced from each other by a certain distance ([0030]-[0031], see Figs. 1, 4 at shaft member 11 supporting blade members 12, the shaft member rotating and causing blades to spin by spinning a bearing member 61, which is controlled by a rotation mechanism 62, which is in turn controlled by a controller 63). 
	An inner set filtering cup being for receiving the stirring and shearing component and the digestive enzyme solution and being provided with a sieve component configured for ([0017], [0037], see Fig. 1 at inner container 20 including body unit 21 and filter 22, filter 22 is made of mesh for allowing isolated cells to pass therethrough). 
	An outer set cup for receiving the inner set filtering cup and the filtered solution with the desired single isolated cells ([0018], [0038], see Fig. 1 at outer container 31).
	Shioyama fails to explicitly disclose:
That the stirring and shearing component includes a plurality of static blades fixed on the inner wall of the inner set filtering cup, and each static blade is correspondingly arranged above or below a corresponding rotating blade, so as to form a cutting stirring knife with a sandwich structure, and the stirring and shearing component is configured for cutting and stirring a tissue.
	McAleer is in the analogous field of preparing isolated cells from tissue (McAleer Col. 1 Lns. 12-23). McAleer teaches a stirring and shearing component that includes a plurality of static blades, and each static blade is correspondingly arranged in front of or behind a corresponding rotating blade, so as to form a cutting stirring knife with a sandwich structure, the stirring and shearing component configured for cutting and stirring a tissue (McAleer; Col. 6 Ln. 39-Col. 7 Ln. 5, the shredder device 12 includes fixed blades 60 and rotatable blades 59, which pass in spaces between the fixed blades when the shredder device is rotated, see Fig. 4 at rotatable blades 59 and fixed blades 60, which are in a sandwiched configuration). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the stirring and shearing component in the device of Shioyama to include a plurality of static blades, and each static blade is correspondingly arranged in front of or behind (McAleer Col. 6 Ln. 39-Col. 7 Ln. 5). Further, the modification of the vertical blade arrangement of Shioyama with the alternating rotating-fixed blade arrangement of McAleer would result in a blade arrangement where each static blade is correspondingly arranged above or below a corresponding rotating blade.
	Modified Shioyama fails to explicitly disclose that the plurality of static blades are fixed on the inner wall of the inner set filtering cup.
	Vossman is in the analogous field of cell collection from tissues (Vossman [0012]). Vossman teaches a plurality of static blades fixed on the inner wall of a container, wherein each static blade is correspondingly arranged between a rotating blade, so as to form a cutting stirring knife with a sandwich structure (Vossman; [0042], one set of combs 116 is stationary, while another set of combs 106 rotates past the first set of combs, shredding tissue sample caught between the combs, see Fig. 1b at fixed combs 116 and rotating combs 106). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the rotatable cutting tool comprising vertically spaced rotating blades and the inner set filtering cup in the device of modified Shioyama by including a plurality of static blades fixed on the inner wall of the inner set filtering cup. Each static blade is correspondingly arranged between a rotating blade, so as to form a cutting stirring knife with a sandwich structure as in Vossman, thereby resulting in the claimed structure. Vossman teaches that arranging fixed blades on the inner wall of a container with rotating blades rotating (Vossman; [0042], see Fig. 1b).
	Note: The instant Claims contain a large amount of functional language (ex: “for isolating cells from tissue…”, “for receiving the stirring and shearing component…”, “configured for cutting and stirring a tissue”, “for receiving the inner set filtering cup”, etc.).  However, functional language does not add any further structure to an apparatus beyond a capability.  Apparatus claims must distinguish over the prior art in terms of structure rather than function (see MPEP 2114).  Therefore, if the prior art structure is capable of performing the function, then the prior art meets the limitation in the claims.

Regarding claim 2, modified Shioyama discloses the device of claim 1. . Modified Shioyama further discloses the inner set filtering cup (see Claim 1 above at Shioyama teaching the inner set filtering cup in [0017], [0037], Fig. 1). Modified Shioyama fails to explicitly disclose that:
the rotatable cutting tool is a cutting stirring knife having a plurality of sandwich structures, the cutting stirring knife having multiple sandwich structures being provided with a rotating blade and a static blade, wherein the length of each rotating blade is smaller than the length of the respective static blade, wherein at least one stop member is located on the inner wall of the inner set filtering cup for blocking the static blades from rotating, when the cutting tool is rotated, so that the static blades are therefore not movable.
(McAleer; Col. 6 Ln. 39-Col. 7 Ln. 5, the shredder device 12 includes fixed blades 60 and rotatable blades 59, which pass in spaces between the fixed blades when the shredder device is rotated. Further, portions 62 and 63 of fixed blade are embedded in sidewalls of shredder 12, see Figs. 3, 4 at rotatable blades 59 and fixed blades 60, which are in a sandwiched configuration. As the rotatable blades 59 pass through the spaces between fixed blades 60, they are shorter than the fixed blades. Portions 62 and 63 of fixed blade portion are embedded in sidewall of shredder 12, providing stop members for the fixed blades. The portions can be considered either cylindrical, semi-cylindrical, or elongated strip-shaped. See also Fig. 4 below).

    PNG
    media_image1.png
    269
    521
    media_image1.png
    Greyscale

(McAleer; Col. 6 Ln. 39-Col. 7 Ln. 5, see also Figs. 3-4).

Regarding claim 4, modified Shioyama discloses the device of claim 1. Modified Shioyama further discloses that the sieve component of the inner set filtering cup consists of a plurality of filtering holes penetrating through the inner set filtering cup, wherein the diameters of the plurality of filter holes allow the desired isolated cells to pass therethrough, whereas tissue fragments not decomposed by the digestive enzyme solution are prevented to pass through the selected diameter ([0017], [0037], see Fig. 1 at inner container 20 including body unit 21 and filter 22, filter 22 is made of mesh for allowing isolated cells to pass therethrough while preventing unwanted tissue pieces from passing through).

Regarding claim 7, modified Shioyama discloses the device of claim 2.
	 wherein each of the cutting and stirring blades is formed by directly stacking a plurality of blades in a plurality of layers.
	Modified Shioyama fails to explicitly disclose that each of the cutting and stirring blades is formed by directly stacking a plurality of blades in a plurality of layers.
(see McAleer Fig. 4 at rotatable blades 59 and fixed blades 60 in a sandwiched configuration). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the device of modified Shioyama by stacking the cutting and stirring blades in a plurality of layers as in McAleer. McAleer teaches that stacked blades will increase the yield of viable cells (McAleer; Col. 6 Ln. 39-Col. 7 Ln. 5, see Fig. 4).
	However, the stacked cutting and stirring blades structure of modified Shioyama appears substantially identical to a cutting and stirring blades structure that is formed by directly stacking a plurality of blades in a plurality of layers. Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). See MPEP 2113.

Regarding claim 8, modified Shioyama discloses the device of claim 2. Modified Shioyama further discloses that the stopping component is cylindrical, semi-cylindrical or elongated strip-shaped (see Claim 2 above at McAleer teaching a stopping component that can be considered cylindrical, semi-cylindrical or elongated strip-shaped in Fig. 4).

Regarding claim 10, modified Shioyama discloses the device of claim 1. Modified Shioyama further discloses the rotor of the motor (see Claim 1 above at Shioyama teaching rotor of motor in [0030]-[0031], Figs. 1, 4).
	Modified Shioyama fails to explicitly disclose that:
the rotor of the motor is adjustable to perform a forward rotation or reverse rotation, and 
the rotation speed of the motor is less than 90 rpm.
	McAleer further teaches a rotor of a motor that is adjustable to perform a forward rotation or reverse rotation (McAleer; Col. 6 Lns. 49-55, see Figs. 2-4 at shredder 12 comprising blades 59, 60), and a rotation speed of a motor that is less than 90 rpm (the rotor appears capable of turning at less than 90 rpm. Further, McAleer Col. 11 Lns. 51-59 teach a rotation speed of 100 rpm). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the rotor of the motor in the device of modified Shioyama so that the rotor of the motor is adjustable to perform a forward rotation or reverse rotation. McAleer teaches that a motor with reversible rotation is suitable to greatly increase the yield of viable cells obtained (McAleer Col. 6 Lns. 49-55). Further, a rotor that can perform forward and reverse rotation would be useful to prevent jams by reversing rotation when desired to free up clogs in the system. Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the rotor of the motor in the device of modified Shioyama so that the rotation speed of the motor is less than 90 rpm as in McAleer, as McAleer teaches that rotation speeds of roughly 90 rpm are suitable for the shredding of tissue (McAleer Col. 11 Lns. 51-59).


Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Shioyama in view of McAleer and Vossman, as applied to claims 1, 2, 4, 7, 8 and 10 above, and further in view of Kobal (US Pub. No. 2015/0284940; already of record).

Regarding claim 5, modified Shioyama discloses the device of claim 1. Modified Shioyama further discloses a screen mesh, wherein the desired isolated cells are allowed to pass through the mesh, whereas the mesh retains tissue fragments not being decomposed by the digestive enzyme solution (Shioyama; [0017], [0037], see Fig. 1 at inner container 20 including body unit 21 and filter 22, filter 22 is made of mesh for allowing isolated cells to pass therethrough while preventing unwanted tissue pieces from passing through). Modified Shioyama further discloses the sieve component (see Claim 1 above at Shioyama teaching the sieve component in [0017], [0037], Fig. 1) of the inner set filtering cup (Shioyama; [0017], [0037], see Fig. 1 at inner container 20 including body unit 21 and filter 22).
	Modified Shioyama fails to explicitly disclose that: 
the sieve component consists of a plurality of filtering holes penetrating through the bottom of the inner set filtering cup and a screen mesh arranged at the bottom of the cup, wherein the mesh size of the screen mesh is smaller than that of the filter holes in the cup bottom.
	Kobal is in the analogous field of filters (Kobal [0003], the screen acts as a filter to prevent dissolved deodorant cake from passing through while allowing liquid to pass). Kobal (Kobal; [0036], lattice work 205 has a mesh screen 115 thereon, see Figs. 1, 2, 7, where lattice work 205 has larger holes than mesh screen 115). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the inner set filtering cup, sieve component, and screen mesh in the device of modified Shioyama so that the sieve component consists of a plurality of filtering holes in the bottom of the cup and a screen mesh with mesh smaller than that of the filter holes arranged at the bottom of the cup as in Kobal. Kobal teaches that a screen mesh placed on top of a surface with larger holes will prevent transport of undesirably large solids, while allowing liquids to pass therethrough (Kobal; [0003], [0036], see Figs. 1, 2, 7).
	Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention have the sieve component consist of a plurality of filtering holes penetrating through the bottom of the inner set filtering cup and a screen mesh having mesh smaller than that of the filter holes arranged at the bottom of the cup. This arrangement of a porous surface below a screen mesh is well-known in the art. The motivation would have been to provide a supporting surface for the screen mesh so that it will not deform over time, while still permitting the flow of liquids and desired solids therethrough.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Shioyama in view of McAleer and Vossman, as applied to claims 1, 2, 4, 7, 8 and 10 above, and further in view of Stahura (US Pat. No. 4,611,498; already of record).

Regarding claim 6, modified Shioyama discloses the device of claim 2. Modified Shioyama further discloses that the cutting stirring knife is provided with a plurality of cutting blades (see Claim 2 above at McAleer teaching the cutting stirring knife in Col. 6 Ln. 39-Col. 7 Ln. 5, Fig. 4. Further, Shioyama teaches a plurality of cutting blades in Fig. 1 at blades 12). Modified Shioyama further discloses the inner set filtering cup (see Claim 1 above at Shioyama teaching the inner set filtering cup in [0017], [0037], Fig. 1) and the stirring shearing component (see Claim 1 above at McAleer teaching the stirring and shearing component and the rotatable cutting tool in Col. 6 Ln. 39-Col. 7 Ln. 5, Fig. 4).
	Modified Shioyama fails to explicitly disclose that the stirring shearing component is independently removable or is simultaneously removable with the inner set filtering cup.
	Stahura is in the analogous field of collection receptacles comprising blades (Stahura Col. 1 Lns. 19-36). Stahura teaches a shearing component that is independently removable from a container (Stahura Col. 2 Lns. 11-30, when the blades require replacement, they are removed from the container). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the stirring shearing component and the inner set filtering cup in the device of modified Shioyama so that the stirring and shearing component is independently removable with the inner set filtering cup as in Stahura. Stahura (Stahura Col. 2 Lns. 11-30).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Shioyama in view of McAleer and Vossman, as applied to claims 1, 2, 4, 7, 8 and 10 above, and further in view of Jadouin (US Pat. No. 4,214,716; already of record).

Regarding claim 9, modified Shioyama discloses the device of claim 1. Modified Shioyama further discloses the static blades fixed on the inner wall of the inner set filtering cup (see Claim 1 above at Vossman teaching static blades fixed on the inner wall of the container in [0042], Fig. 1b, and Claim 1 above at Shioyama teaching the inner set filtering cup in [0017], [0037], Fig. 1).
	Modified Shioyama fails to explicitly disclose that the static blades are respectively mounted on the inner wall of the inner set filtering cup by means of a pin.
	Jadouin is in the analogous field of pulverizers comprising blades (Jadouin Col. 1 Ln. 51-Col. 2 Ln. 4). Jadouin teaches static blades that are mounted on the inner wall of a container by means of a pin (Jadouin; Col. 5 Lns. 61-68, see Fig. 11 at stationary blades 16 mounted on inner wall of a container by locking pin 70). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the static blades fixed on the inner wall of the inner set filtering cup in the device of modified Shioyama so that the static blades are mounted by means of a pin as in Jadouin. Jadouin teaches that a pin can be used to hold a series of blades at a fixed height in a container (Jadouin; Col. 5 Lns. 61-68, see Fig. 11).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Shioyama in view of McAleer and Vossman, as applied to claims 1, 2, 4, 7, 8 and 10 above, and further in view of Haraguchi et al. (US Pub. No. 2012/0052559; hereinafter Haraguchi; already of record).

Regarding claim 11, modified Shioyama discloses the device of claim 1. Modified Shioyama further discloses the stirring and shearing component and the rotatable cutting tool (see Claim 1 above at McAleer teaching the stirring and shearing component and the rotatable cutting tool in Col. 6 Ln. 39-Col. 7 Ln. 5, Fig. 4). 
	Modified Shioyama fails to explicitly disclose that the stirring and shearing component has a base connected thereto, which is used for supporting the rotatable cutting tool.
	Haraguchi is in the analogous field of cell isolation apparatuses (Haraguchi [0001]). Haraguchi teaches a stirring and shearing component that has a base connected thereto, which is used for supporting a rotatable cutting tool (Haraguchi; [0033], recess 18 receives a lower end portion 28 of shaft member 21, shaft member 21 including attached blade members 22 that rotate to shred tissue, see Fig. 2 at lower end portion 28 of shaft 21 in recess 18, which supports shaft 21 for rotating and cutting via blades 22). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the stirring and shearing component and the rotatable cutting tool in the device of modified Shioyama so that the stirring and shearing component has a base connected thereto.  The base is used for supporting the rotatable cutting tool as in Haraguchi. A supporting base will stabilize the stirring and shearing component and protect it from being damaged during use.

Response to Arguments
Applicant's arguments filed July 2, 2021 have been fully considered but they are not persuasive.
Applicant argues on Pgs. 14-15 of their Remarks that the claimed invention requires one accommodating space for receiving a cutting and stirring component, while McAleer, the modifying reference of Shioyama, requires two accommodating spaces, one for receiving a cutting component, and the other for receiving a stirring component. However, as Shioyama teaches a single accommodating space for receiving a cutting and stirring component, and McAleer is relied on for teaching the alternating static/rotating blade arrangement, the device of modified Shioyama also teaches a single accommodating space.
Applicant argues on Pg. 15 of their remarks that the claimed invention simultaneously stirs and shears, while the McAleer, the modifying reference of Shioyama, only shears. However, the stirring appears to be drawn to functional language, which does not add any further structure to an apparatus beyond a capability.  Apparatus claims must distinguish over the prior art in terms of structure rather than function (see MPEP 2114).  Therefore, if the prior art structure is capable of performing the function, then the prior art meets the limitation in the claims. Further, as the device of modified Shioyama includes moving blades and static blades, these moving blades will intrinsically stir the material within the device while also shearing the material, due to the motion of the blades.
Applicant argues on Pgs. 15-16 of their Remarks that the claimed invention includes the static and rotating blades in a vertical arrangement, while McAleer teaches the static and 
Applicant argues on Pgs. 17-18 of their Remarks that the device of McAleer is much older and more complicated than the device of Shioyama, and is therefore not combinable with Shioyama. However, contentions that the reference patents are old are not impressive absent a showing that the art tried and failed to solve the same problem notwithstanding its presumed knowledge of the references.  See In re Wright, 569 F.2d 1124, 193 USPQ 332 (CCPA 1977). Further, the modification of Shioyama with the alternating static/rotating blade arrangement of McAleer would not change the principle of operation of Shioyama. See MPEP 2143.
Applicant argues on Pgs. 18-19 of their Remarks that there is no motivation to modify Shioyama with the teaching of McAleer to arrive at the claimed invention. However, the motivation to combine Shioyama with McAleer is already apparent from the previous Office Action mailed April 9, 2021- i.e., to greatly increase viability of the cells (McAleer Col. 6 Ln. 39-Col. 7 Ln. 5). Further, it would have been obvious to replace the moving blade arrangement of Shioyama with the moving/fixed blade arrangement of McAleer to achieve the predictable result of both stirring and shearing the solution.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to John McGuirk whose telephone number is (571)272-1949.  The examiner can normally be reached on M-F 8am-530pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 





/J.M./Examiner, Art Unit 1798      

/JILL A WARDEN/Supervisory Patent Examiner, Art Unit 1798